ROSENN, Circuit Judge,
dissenting.
This was a long, complicated, and carefully tried case in which we have already had one interlocutory appeal. We now face a second appeal after a trial to a jury and verdict for the condemnee. If Judges Van Dusen and Stern have their way, I believe we will needlessly have another trial and probably a third appeal.
I respectfully dissent to the remand of this case for another trial because I believe first, that the jury charge given by the presiding judge, the late Chief Judge Sheridan, faithfully adhered to the principles of law enunciated by us in United States v. 564.54 Acres of Land I, 506 F.2d 796 (3d Cir. 1974), concerning condemnation of public facilities owned by a private nonprofit property owner, and that no party objected to the instructions; second, that the errors, if any, in the charge were minimal and nowhere near the magnitude of fundamental error; and third, that any possible misstatement of the law by the Government in its closing remarks was specifically cured by the trial judge.
Judge Van Dusen’s opinion finds fault with the trial judge for his failure to give an adequate charge to the jury and for his failure to censure the Government for its closing remarks. Before assessing the district court’s action, I believe some additional information pertaining to the Synod’s campsites would provide perspective on the difficulties in applying the mandate in our decision in 564.54 Acres of Lard I, supra.
The condemned camps, located on land formerly used for farming purposes, were situated a few miles north of Shawnee on the Delaware in Monroe County, Pennsylvania. There were over 800 camps in the *1001Commonwealth of Pennsylvania at the time of the taking, 45 of which were located in Monroe County alone. In developing the Synod’s campsites, various facilities were constructed, the last of which were cabins built in 1955. These facilities and the camps’ programs were described by one expert witness at trial as not as good as some of the camps in the area and superior to others — “generally speaking, they were average to above average.”
These camps were typical of many other camps for children in the area, having similar activity programs and recreational facilities. The Synod’s camps may have differed from the others in goals, philosophies, and, in some instances, religious training. Overall, however, one could reasonably have concluded that the condemned camps provided no special service to the community and that they were in pertinent ways like other camps such as Camp Wyomissing, located immediately to the south of the Synod’s camps, operated as a nonprofit facility by the Big Brothers Association, and Camp William Penn, located some ten to twelve miles away, operated by the City of Philadelphia.
There was evidence in the record that the highest and best use of the condemned property was for camping purposes, although even when used as a camp, the property was handicapped by limited availability of level ground and a public road running through the camp’s grounds. Some evidence suggested that the attractive location of the property along the Delaware River and its ready accessibility to the main arteries leading to major urban centers, made the property attractive for residential and commercial development, especially in view of the active real estate market in the Poconos during the “sixties” and the early “seventies.”
Two types of camps were operating in Monroe County at the time of the taking: (1) organizational camps sponsored by church groups or other nonprofit associations such as the Girl Scouts, Boy Scouts, and the Young Men’s Christian Association, and (2) private camps run by individuals for profit. There was evidence of record to show that in June of 1970 — the time of the taking — there was a demand fo~ either type of camp on the open market and that eleven specific sales were consummated between 1966 and 1972 in Monroe County, including Camp Wyomissing.
I now turn to an assessment of Judge Van Dusen’s conclusion that the trial judge erred in his action in this case.
I. THE CHARGE TO THE JURY
The owner of property in every condemnation is entitled to “just compensation” under the fifth amendment. The traditional standard for measuring “just compensation” for private parties is the fair market value of the property condemned. This standard for private parties is often inadequate recompense for the taking of public facilities — bridges, roads, schools, or the like — because there is no ready market for such facilities. Thus, courts have evolved the substitute facilities doctrine which awards such public condemnees damages sufficient to adequately replace the public facility taken.
In 564.54 Acres of Land I we “became the first federal court of appeals to conclude that the cost of substitute facilities could be applied as a measure of just compensation not only to public owners of nonprofit facilities but to private owners of such facilities as well.” Note, Cost of Substitute Facilities as a Measure of Just Compensation When There Is a Private Condemnee, 1975 Duke L.J. 1133, 1134. We rejected the contention of the Government that the doctrine could only be applied to a taking of governmental facilities, concluding that “the substitution of facilities measure of fair compensation is available to private owners of nonprofit community facilities.” 506 F.2d at 802. Our opinion was vague, however, as to the exact standards to be applied in determining whether the doctrine should be applied to any given case. We stated that in the preliminary stage in which the case was before us we had no occasion to decide whether this was “an appropriate case” to apply the doctrine. Id.
*1002Judge Van Dusen concludes that 564.54 Acres of Land I held that the substitute facilities measure of fair compensation is available to private owners of nonprofit facilities “if there is no ready market for the facilities and if the facilities are ‘reasonably necessary to public welfare.’ ” Maj.Op. at 986. (For convenience, Judge Van Dusen’s opinion will be cited Maj.Op.)1 It is apparent from the record that both the Government and the Synod shared in this understanding of our interlocutory opinion and they persuaded the trial court to adopt this as the test for applicability of the doctrine.2 Although the parties agreed to the applicable test, there was little agreement as to the exact definition of the components used in the standard — “ready market” and “reasonably necessary to public welfare.” Moreover, nowhere in our prior opinion did we define either of these terms with any specificity.
With little guidance from our interlocutory opinion, the trial court faced the difficult task of constructing its charge to the jury based on an agreed upon test with contested definitions as to each of its critical elements. Judges Van Dusen and Stem hold that the instructions eventually fashioned by the district court in its charge inadequately failed to state the law of substitution of facilities, given the gloss asserted by Judge Van Dusen on the ambiguous terms of our interlocutory opinion. I believe that Judges Van Dusen and Stern exceed judicious expectations by demanding that a district judge conform to standards never before enunciated by the appellate court. In view of our implicit mandate in 564.54 Acres of Land I to the district court to apply the substitute facilities doctrine “in appropriate cases” and the failure of any party to object to the charge as given, no error should be found in the jury instructions. Even if some errors may have seeped through, it is not so fundamental as to require reversal, particularly in light of the novel principles enunciated by Judge Van Dusen and the uncertainty of the law in this area.3 .
(a) No “Ready Market”
At trial there was a serious dispute as to whether the concept of ready market refers *1003to a market in which the facility taken can be sold — the Government’s contention — or whether the concept refers to a market in which a comparable facility can be purchased — the Synod’s contention. Our interlocutory opinion has language which might support the view of either of the parties, but which also casts some doubt as to whether either party’s contention accurately states the law.4 Judge Van Dusen opts for the Synod’s cost of replacement theory, which for purposes of this opinion I shall assume to be correct.
Judge Van Dusen states that the requirement that there be no ready market for the condemned facility means that “the owner exercising reasonable diligence, must have been unable to purchase a functionally equivalent replacement at a cost roughly equal to the fair market value of the taken facility.” Maj.Op. at 996. He suggests that the instructions given by the trial court on this element of the substitute facilities doctrine were “substantially correct,” but because of their confusion on one point, further clarification must now be given. I believe that a close and fair reading of the district court’s charge shows that it clearly presents the “ready market” issue to the jury and is also quite favorable to the Synod’s position. It is also consistent with Judge Van Dusen’s theory of ready market. Furthermore, the Synod’s failure to object to the charge is powerfully persuasive that the charge was not confusing.
The district court gave four separate instructions on the ready market element. I believe that three of those substantially adhere to the definition of ready market advocated by Judge Van Dusen and that the fourth, even if unclear, was cured by the combination of the three acceptable sections of the charge and by a later cautionary instruction as to the fourth.5
*1004(b) “Reasonably Necessary”
As with the element of “ready market,” the Synod and Government take divergent views on the meaning of “reasonably necessary to public welfare.” The Government construes this term to mean that the facility must at least be reasonably necessary to the community, whereas the Synod interprets the terms as loosely synonymous with beneficial to the community. Judge Van Dusen adopts a variation of the Synod’s view, holding that for a facility to be reasonably necessary to public welfare “it must provide a benefit to the community that will not be as fully provided after the facility is taken.” Maj.Op. at 995. He concludes that the trial court’s charge on this element of the test is “confusing and misleading,” as it fails to “accurately reflect [Judge Van Dusen’s new] interpretation of the law.” Id. I agree with Judge Van Dusen that this part of the court’s instructions does include language which supports the Government’s reasonable necessity view.6 But because I believe the test advo*1005cated by Judge Van Dusen and accepted by Judge Stem breaks with the requirement of “reasonably necessary” as enunciated by this court in 564.54 Acres of Land I and every other federal court that has spoken on this issue, I disagree with their reversal on this point. The district court's instruction should not be deemed error as it merely states the generally accepted principles of law.
At no time did this court in 564.54 Acres of Land I state anything that could be construed as holding that a facility must be merely “beneficial” to qualify for the substitute facilities measure. Moreover, we specifically stated that we preferred the approach of the Second Circuit which “recognizes that the decision to replace a facility may involve discretionary determinations as to community need . . . for a structure reasonably necessary to public welfare . . . .” 564.54 Acres of Land I, supra, 506 F.2d at 800, citing with approval, United States v. Certain Property in Borough of Manhattan, 403 F.2d 800, 804 (2d Cir. 1968) (“The Bathhouse Case’’) (emphasis supplied). A review of principles outlined by the Second Circuit in The Bathhouse Case and its progeny demonstrates conclusively that the requirement of “reasonably necessary to public welfare” has never been given the construction advocated by the majority.
Until The Bathhouse Case, supra, the conventional wisdom was that the substitute facilities doctrine was unavailable as a measure of just compensation unless the public condemnee could prove a legal obligation to replace the facilities. Apparently, Judge Stern would prefer that this be the current law as well. However, by the time this case was tried, the Second Circuit specifically rejected this view and held that an obligation to replace a public facility could be found not only by a law compelling the condemnee to do so, but also by a necessity for the public condemnee to reopen the facility brought about by the community’s need.7 The court further stated that even if a structure were reasonably necessary for the public welfare, not all facilities taken need be replaced if the public necessity for the facility no longer exists. The Bathhouse Case, supra, 403 F.2d at 804.
Similarly, no other federal court that has spoken on this issue has ever adopted the “beneficial” test; each has limited the application of the substitute facilities doctrine to situations in which the substitution is deemed necessary for the public welfare. See, e. g., United States v. 3,727.91 Acres of Land, 563 F.2d 357, 359-60 n.2 (8th Cir. 1977) (condemnee entitled to substitute facilities measure “if the structure is reasonably necessary for the public welfare”); United States v. Streets, Alleys & Public Ways, 531 F.2d 882, 885 (8th Cir. 1976) (“must furnish only substitute facilities that are reasonably necessary in the circumstances”); Washington v. United States, 214 F.2d 33, 43 (9th Cir.), cert. denied, 348 U.S. 862, 75 S.Ct. 86, 99 L.Ed. 679 (1954) (application of substitute facilities denied as reasonably adequate substitutes existed). Even as early as 1957, this court stated that the cost of substitute facilities measure could be applied to compensate for the taking of roads so long as the substitute facility would be necessary. See United States *1006v. Certain Lands in Middlesex County, 246 F.2d 823, 824 (3d Cir. 1957).8
Apparently, the only support for Judge Van Dusen’s “benefit” theory is found in law review commentary about our interlocutory opinion. See 1975 Duke L.J., supra ; Note, Substitute Facility Measure of Just Compensation Is Available to Private Owners of Nonprofit Community Facilities in Appropriate Cases, 6 Seton Hall L.Rev. 711 (1975).9 The Eighth Circuit has already specifically rejected this approach in United States v. Streets, Alleys & Public Ways, supra, 531 F.2d at 886 (condemnees suggested that substitute facilities need only serve a rational governmental purpose, but the court holds that determination to provide substitute facilities turns on whether there is a legal or factual obligation to provide them). The consistent approach of the federal courts is to require that the substitu*1007tion be reasonably necessary before application of the substitute facilities doctrine. An examination of the district court’s charge in this case shows that Chief Judge Sheridan faithfully responded to the interlocutory appeal by stating this generally accepted principle governing the element of reasonable necessity. Moreover, the court’s instructions as a whole were totally consistent with the approach of the Second Circuit which we cited with approval in 564.54 Acres of Land I.10
Judges Van Dusen and Stern reverse because of the failure of the district court to abide by the novel definition of “reasonably necessary” now pronounced by them after the trial of the case. This requires the kind of omniscience that we have no right to exact from a district court. I believe that the district court would have committed error had it charged other than it did — the generally accepted principle cited by us in our interlocutory opinion. Judges Van Du-sen and Stern may believe their theory is superior to the generally accepted interpretation of the doctrine,11 but they cannot adopt that novel theory, overrule our prior opinion sub silentio, and hold the district court in fundamental error because it relied on our previous statement of the law. Therefore, I see no error in this part of the charge. I believe my view in this respect is confirmed by Judge Stern who agrees that the Government’s argument on reasonable necessity “is justified — even compelled” by our interlocutory decision.
*1008II. FUNDAMENTAL ERROR
Even if some error is seen in the charge to the jury — a doubtful proposition in light of the precedents of this court — the error must be so fundamental that our failure to reverse would result in a miscarriage of justice. As we previously have alluded, no part of the charge was objected to by the Synod. As Judge Van Dusen notes, the failure to object and state grounds for the objection with specificity, F.R.Civ.P. 51, does not bar relief to a party in an extraordinary case. See Callwood v. Callwood, 233 F.2d 784 (3d Cir. 1956). An examination of the cases cited by him demonstrates, however, that in this case the error could not be deemed so fundamental and prejudicial that we should overturn the district court.
The cases cited by Judge Van Dusen as having reversed a trial court because of erroneous jury instructions, either objected to for the first time on appeal or noted by us sua sponte, were based on misstated clear principles of law involving “plain” error. E. g., Ratay v. Lincoln National Life Ins. Co., 378 F.2d 209, 212 (3d Cir.), cert. denied, 389 U.S. 973, 88 S.Ct. 472, 19 L.Ed.2d 465 (1967) (lower court incorrectly charged jury on burden of proof, “firmly established” that wrong standard used); Wilson v. American Chain & Cable Co., 364 F.2d 558, 562 (3d Cir. 1966) (lower court erred in jury charge on superseding cause in view of settled law); Pritchard v. Liggett & Myers Tobacco Co., 350 F.2d 479 (3d Cir. 1965), cert. denied, 382 U.S. 987, 86 S.Ct. 549, 15 L.Ed.2d 475 (1967) (lower court erred in jury charge on assumption of risk, misstated clear Pennsylvania law); Mazur v. Lipschutz, 327 F.2d 42 (3d Cir. 1964) (lower court erred in trial charge on vicarious liability, failing to charge the Pennsylvania “Captain of Ship” doctrine); Leposki v. Railway Express Agency, Inc., 297 F.2d 849 (3d Cir. 1962) (lower court erred in jury charge of superseding cause, failed to charge clear elements of rules); McNello v. John B. Kelly, Inc., 283 F.2d 96 (3d Cir. 1960) (jury charge on negligence was so general it was equivalent to no charge at all).
This case, if seen at its worst, calls for no more than an application of Trent v. Atlantic City Elec. Co., 334 F.2d 847 (3d Cir. 1964), in which we held that a charge which apparently gave inconsistent instructions, could not be deemed fundamental error when read in whole with the rest of the instruction. 334 F.2d at 857; see also Callwood v. Callwood, supra, 233 F.2d at 788. Judge Van Dusen states and Judge Stern agrees that the jury charge on the “reasonably necessary” element of the test was fundamentally erroneous. They find error in the failure of the district court to anticipate an entirely new standard never before articulated in any federal case. Furthermore, they find this error even though the district court did no more than follow the clear test of the Second Circuit approved in our interlocutory opinion. Their holding extends the Ratay/Pritchard/McNello rule far beyond its limited scope of requiring reversal when a court fails to charge according to clearly established principles of law. I therefore cannot discern any fundamental error in this case.
III. GOVERNMENT’S CLOSING REMARKS
There may be some question as to the propriety of the Government’s remarks at closing.12 They may not have fairly characterized the not-for-profit element of the *1009substitute facilities doctrine, indicating that the Synod though operating not-for-monetary profit might have been receiving another kind — spiritual profit. The remarks apparently were not impressive for the Synod failed to object to them at the time they were made or even to address them in its rebuttal closing argument. It was not until after the jury retired for the day that the Synod thought of objecting and moved for a mistrial.
Judge Van Dusen states that this objection was timely under Shepler v. Crucible Fuel Co., 140 F.2d 371 (3d Cir. 1944), which he says establishes the principle that an objection to closing remarks of counsel is reviewable so long as it is brought to the attention of the trial court in time for the trial court to have “an opportunity to rule on the matter and correct any prejudicial errors.” Maj.Op. at 990. Shepler, however, concerns only an evidentiary question and a careful reading of the opinion shows that we adopted the rule of the Eighth Circuit, holding only that objections must be brought at the proper time in order to afford the trial court an opportunity to review the objection. We did not specifically state the proper time for such an objection to be made.13 A review of the law in the Eighth Circuit reveals that the timeliness for an objection to remarks made in closing argument is measured by the time of the prejudicial remarks. See Sanden v. Mayo Clinic, 495 F.2d 221 (8th Cir. 1974). Under that view, the objection to the Government’s remarks here would be untimely and for us to reverse we would have to find fundamental error. See Porterfield v. Burlington Northern Inc., 534 F.2d 142 (9th Cir. 1976), Schleunes v. American Cas. Co., 528 F.2d 634 (5th Cir. 1976); Hyman v. Life Ins. Co. of North America, 481 F.2d 441 (5th Cir. 1973). The remarks of the Government in the instant case rise nowhere near the level of prejudice required for reversal. See Edwards v. Sears Roebuck & Co., 512 F.2d 276 (5th Cir. 1975) (testimony attributed to a witness never made at trial); San Antonio v. Timko, 368 F.2d 983 (2d Cir. 1966) (personal attacks and outrageous argument that if defendants contest the amount of damages they admit liability). Here, it could not be seriously maintained that a reasonable jury at a trial in which not-for-monetary profit was the consistently pressed issue, could be misled by the closing remarks of a zealous Government attorney. This case is similar to Lewis v. Penn Central Co., 459 F.2d 468 (3d Cir. 1972), in which we held that the failure of the complaining party to object when it could have rebutted any negative inference from a closing argument, coupled with the trial court’s refusal to award a new trial, should not require reversal on appeal. 459 F.2d at 468.
Even if the objection were deemed timely and prejudicial, there was no error committed in the trial court requiring reversal because the district court adequately cured the prejudice of the remarks. Judge Van Dusen notes some of the precautions taken by the trial court to prevent prejudice arising from counsel’s remarks, but concludes that they were insufficient to cure the taint. I disagree.
The trial court stated clearly that the jury was “to follow the law as stated in the instructions of the Court” and that it would be a violation of the jurors’ duty if they based their verdict on “any other view of the law than that given” in the charge. Tr. 788. The court told the jury that their recollection of the facts governed, and that the “statements of counsel are not evidence” but “merely attempts to persuade.” Tr. 795-96. The court then specifically charged the jury that they could find the substitute facilities doctrine applicable “if *1010the facilities were operated on a not-for-profit basis, for religious purposes . . .” (Emphasis supplied.) Even with the Government’s questionable comment, the jury was instructed unequivocally to follow the charge and the charge stated clearly that the jury could find not-for-profit, even if there was a religious purpose. Therefore, no reversible error can be found on this point.14
IV. CONCLUSION
To recapitulate, I believe that the record in this case establishes:
(1) No error may be found in the charge to the jury.
(a) The “ready market” element of the jury instruction conformed to the test advocated by Judge Van Dusen and the district court instructed the jury to disregard that part of its instructions which may have been confusing.
(b) The district court correctly charged the jury as to “reasonably necessary,” following the mandate of 564.-54 Acres of Land I and the principles consistently enunciated by the federal courts.
(2) Even if any error in the charge were found, it cannot be deemed fundamental inasmuch as the only significant error possibly committed by the district court was its failure to adopt the novel principles now enunciated by Judge Van Dusen and accepted by Judge Stern.
(3) No error may be found in the failure of the district court to sustain the objection of the Synod to the Government’s closing argument in view of
(a) its untimeliness, and
(b) the curative instructions given by the district court.
I would therefore affirm the judgment of the district court denying the motion for a new trial.15

. I do not share Judge Van Dusen’s confidence that United States v. 564.54 Acres of Land I, 506 F.2d 796 (3d Cir. 1974), laid down an inexorable principle as to when the doctrine should be applied. In my view, we went only so far as holding that the substitute facilities measure might be applied to “private owners of nonprofit community facilities ... in appropriate cases.” Id. at 802 (emphasis supplied). The opinion does, however, contain a discussion of the genesis of the doctrine. Certain language indicates that the substitute facilities measure might be used for compensation in cases in which “neither a fair market value nor a capitalized earnings approach . . will produce a fair result” — roughly a “ready market” requirement. Id. at 799. Similarly, the opinion states that the doctrine has been used as a measure of “fair compensation for a structure reasonably necessary to public welfare.” Id. at 800. But, nowhere do we hold that these are in fact the elements of our test. We do, however, cite with approval the approach of the Second Circuit, which in my view encompasses the elements of no “ready market” for the facility and its reasonable necessity to the public welfare. See United States v. Certain Property in Borough of Manhattan, 403 F.2d 800, 803-04 (2d Cir. 1968) (The Bathhouse Case).
Although the exact standards to be applied were not clearly defined by the interlocutory opinion, I do not intend to imply, as Judge Stern suggests I do, that it was impossible for the district court to apply the appropriate standards. In fact, I specifically assert that Judge Sheridan “faithfully adhered to the principles of law enunciated by us” in the interlocutory opinion.


. See United States v. 564.54 Acres of Land II, D.C.Civ.No. 70-240 (M.D.Pa.) trial transcript (Tr.) at 716 (Synod closing argument), Tr. 742-43, (Government closing argument), Tr. 797-98 (District court’s instructions).


. As Judge Van Dusen notes, no party at any time in the district court, during motions for a new trial, or in briefs submitted to this court, ever objected to the jury charge. We have held that we will consider objections to the charge raised after trial or by us sua sponte only if “the error in the charge was fundamental and highly prejudicial, and our failure to consider the error would result in a gross miscarriage of justice.” Callwood v. Callwood, 233 F.2d 784, 788 (3d Cir. 1956). I believe the record in this case does not disclose any miscarriage of justice and in part II of this opinion I will demonstrate that error, if any, is only by virtue of a new standard enunciated since the trial by Judge Van Dusen’s opinion.


. In the interlocutory opinion we discuss the development of the substitute facilities measure of just compensation. We state that there are three types of property which might be taken: (1) facilities with a ready market for which fair market value would be full compensation; (2) profit-making facilities for which market value would not be full compensation but whose taking could be indemnified by present value of capitalized future earnings or some other comparable measurement; and (3) facilities for which neither fair market value, capitalized earnings, nor any other traditional measurement would provide fair compensation. 564.54 Acres of Land I, supra, 506 F.2d at 799. We state that as to facilities that could not be valued in the marketplace, the substitute facilities measure would be used to provide fair compensation. Id. This would appear to support the Government’s view of the “ready market” requirement. We also, however, state that even in the comparatively rare cases in which a market value could be established for such property, substitution of facilities might still be available if the market value was insufficient to allow replacement of the condemned facility. Id. at 800. This would appear to support the Synod’s position.
It may be that the language supports neither the Synod nor the Government for our statements are also consistent with the approach that the substitute facilities measure is only available if the facility taken is not commonly bought or sold in the marketplace. The Second Circuit, whose approach to substitute facilities has been cited by us with approval, see n.l, supra, applies the doctrine when the “market value test is unworkable because the facilities are not commonly bought and sold in the open market . . . .” The Bathhouse Case, supra, 403 F.2d at 803 (emphasis supplied). Thus, it is quite possible that Judge Van Du-sen’s acceptance of the Synod’s definition of “ready market” misconstrues the meaning of our interlocutory opinion.


. (1) In the first explanation of the ready market element of the substitute facilities doctrine, the district court stated that if
the nature of the property [taken] or its use produces a wide discrepancy between the value of the property to the Landowner, [and] the price at which it could be sold on the open market; . . . and if the fair market value of the condemned property is substantially less than the cost of constructing functionally equivalent substitute facilities, then the substitute facilities doctrine is a proper method of valuation. [Tr. 797.]
There can be no doubt that this view states with substantial clarity the ready market definition required by Judge Van Dusen as it allows the jury to find for the condemnee in the event the cost of replacement is more than market value. The italicized language substantially tracks the language of his construction of this element of the test.
(2) The court also specifically defined “ready market” later in its instruction in a manner totally consistent with Judge Van Dusen’s requirements, stating that the jury “must find there was no ready market for [the taken] facilities, if the condemnee could not replace the three condemned camps in the market*1004place, within a reasonable time.” [Tr. 802.] This is in essence a restatement of the requirement as framed by Judge Van Dusen.
(3) In another section of its charge, the court instructed the jury that if they found that the camps
were single-purpose facilities, operated not for profit, and for which there was no ready market, . . and if the fair market value of the condemned property [was] substantially less than the cost of constructing functional equivalent substitute facilities, [they would be required to] find that the substitute facilities doctrine applie[d]. [Tr. 802.]
In view of the definition of ready market discussed in (2) above, I have serious reservations whether anything in this part of the court’s charge could have confused the jury on the element of ready market.
The district court also told the jury that the “existence or non-existence of fair market value for the condemned facilities may not in and of itself be determinative of any issue in the case.” [Tr. 798.] This instruction is cumulative of the others given and lends even greater support to my belief that the district court virtually adopted Judge Van Dusen’s view of ready market, a view, the validity of which, I considerably doubt. See n.4, supra.
(4) Therefore, none of the above instructions may be deemed error. All unambiguously state the definition of ready market articulated by Judge Van Dusen.
Apparently, it is the fourth instruction given by the district court that may be at odds with the Synod’s theory of ready market. In this instruction, the district court stated the general rule that just compensation is to be measured ordinarily by fair market value and that fair market value is defined as the price agreed upon in the open market by a willing seller and a willing buyer. The court further stated that there are instances, such as the sale of a rarely transferred specialty or the sale of public property owned by a state or municipality, in which no market value in the ordinary sense exists. The court then stated that if the jury did not find this to be such a case, “then the property should be treated like that of any other private condemnee.”
On its face, this instruction may be inconsistent to the other three on the concept of ready market. Nonetheless, I believe that the charge, in its totality, is fair to the Synod even with these remarks because it largely is based on the Synod’s replacement market approach. Thus, I submit that even in the absence of any remedial action by the trial court to cure the inconsistency in the charge caused by this instruction, no error could be found. In this case, however, the district court cured any possibility of error by instructing the jury to disregard this part of the charge.
After reading the charge to the jury, the court asked if there were any objections to the charge. Counsel for the Synod stated that he objected to that part of the charge which restricted the “substitute facilities doctrine to a rarely transferred specialty and the public property of a state or municipality.” [Tr. 808.] The court sustained the objection and directed the jury to disregard the objectionable instruction and to consider his other instructions “because the doctrine can apply to something which is not public.” He concluded by instructing them to consider the other factors which he had given them. [Tr. 808-09.]
These were the final remarks of the court prior to giving the case to the jury. Any potential problems with the charge as to ready market were cured by this instruction. The remainder of the charge states clearly and accurately the applicable principles of law governing ready market required by Judge Van Du-sen.


. Judge Van Dusen characterizes the Government’s position on “reasonable necessity” as requiring the facility to be necessary to the community “in a strict sense.” Maj.Op. at 992. By this he understands the Government to mean that the facility must be “indispensable.” Maj.Op. at 992. This misconstrues the Government’s position as they have consistently maintained only that the facility be “reasonably necessary.”
Judge Van Dusen asserts that the expression “reasonably necessary” is difficult to under*1005stand; he equates it with “reasonably good” and in turn equates it with “beneficial.” Maj.Op. at n.14. These semantic exercises are unwarranted. The words “reasonable” and “necessary” are used by courts and by ordinary citizens every day. Combining the two terms together does not muddle their otherwise clear meaning. The common meaning of the phrase is reflected in Judge Van Dusen’s statement that “reasonably necessary” means “not entirely necessary.” No further gloss is needed, and if it were, we would have so provided in our interlocutory opinion. We did not then and need not now.


. “When the . . . [public] condemnee proves there is a duty to replace a condemned facility, it is entitled to the cost of constructing a functionally equivalent substitute, whether that cost be more or less than the market value of the facility taken. . . . The duty may be legally compelled or one which arises from necessity . . . . The distinction has little practical significance in public condemnation.” The Bathhouse Case, supra, 403 F.2d at 803.


. In footnote 11, Maj.Op., Judge Van Dusen attempts to demonstrate that many of the cases which have denied application of the substitute facilities doctrine were, in fact, cases in which no benefit could have been provided by substitute facilities — essentially consistent with his test. He contends that even though courts state the test as one of necessity, they use an approach based on benefit. From this Judge Van Dusen reasons that the district court should have charged “benefit” rather than “necessity.” Close analysis of these cases shows that they could not have been using the “benefit” test. See, e. g., United States v. Streets, Alleys & Public Ways, 531 F.2d 882 (8th Cir. 1976) (although population was reduced from 130 to 30 people, new roads would have provided a benefit; but the court holds that because other facilities are adequate, no need for substitutes exists); Washington v. United States, 214 F.2d 33 (9th Cir.), cert. denied, 348 U.S. 862, 75 S.Ct. 86, 99 L.Ed. 679 (1954) (Although few people would travel a substitute road, it would provide a clear benefit to them. The court, therefore, denies applicability of doctrine as substitute unnecessary). Thus, the refusal of a court to apply the substitute facilities doctrine when no benefit results does no more than state the obvious — such facilities are unnecessary.
Judge Van Dusen suggests that I fail to distinguish between the benefit to a few and the benefit to the community as a whole. I submit that that is precisely the crux of our difference, for under his view that distinction is difficult if not impossible to make. In this case, for example, is the test whether the camps provide a benefit to the Lutheran community, the community of camping age youngsters, the Philadelphia community, or the community of the state of Pennsylvania? In putting the test in terms of benefit that definition is critical. Under my view, that is why courts have adopted the reasonable necessity test which by its own terms frames the key question — is there a need to replace the facility?


. Both the Duke note and the Seton Hall note are based on suggestions made by a commentator in Note, Just Compensation and the Public Condemnee, 75 Yale L.J. 1053 (1966), that when a governmental body decides facilities are necessary to the public welfare, its views are entitled to judicial deference and must be respected unless shown to be irrational. The notes both recommend acceptance of this standard of deference for decisions also made by private landholders as to public need for their property.
I believe that this standard is questionable even with a governmental body charged with administrative responsibility for the operations of government, including provision of public facilities for the community. In the private context, it is unthinkable.
Under the proposed standard, governmental condemnors would be subject to the whims and caprices of private nonprofit swimming clubs, ice-skating clubs, tennis clubs, and myriads of other nonprofit recreational and social organizations who might discern a need for their facilities but which the community might find frivolous. There may well be a plausible argument for deference to public officials’ exercise of discretionary determinations of their communities’ need to replace a condemned public facility. In a situation involving a private landowner, however, such deference to his opinion of need is wholly unwarranted because of his self-interest and lack of authority to speak for the community. The jury is the appropriate body to decide whether the public needs replacement of a facility owned by a private condemnee.
Judge Van Dusen asserts that my fears are overdrawn and a jury will not allow substitution of facilities in the situations I pose. He asserts that the trial court may instruct the jury to disregard the “benefit” test if the benefit to be gained is only by a narrow segment of the community. I believe, however, that under his test the only burden on the condemnee is to prove that his facility provides a benefit to the community which will be reduced after the taking. I stand by my conclusion that this would encompass almost any facility in a community regardless of how many or how few individuals could use the facility. As to Judge Van Dusen’s fear that a “reasonable necessity” test may prevent the substitution of facilities for an art museum or zoo, I need only state that facilities of this sort have never been a problem under the traditional test.


. The district court’s charge on the element of “reasonably necessary” was stated fairly and favorably for the Synod, encompassing the following:
[I]f the condemned facilities provide a reasonably necessary service to the community or the facilities are reasonably necessary for the public’s welfare . then the substitute facilities doctrine is a proper method of valuation. [Tr. 797.]
******
You may find that the substitute facilities doctrine applies if the facilities [were] . . fulfilling a community need or purpose. In determining whether or not the condemned facilities provided a reasonably necessary service to the community, you may consider that the camps were owned and operated by the Lutheran Church, and that the furthering of the Church’s religious mission may itself constitute a service to the community. [Tr. 798.]
******
These two valuation doctrines rest upon the theory that if the Synod is under a duty to continue operating the taken facility, it is entitled to sufficient recompense to permit it to continue but if the Synod is not under such a duty, the property should be treated like that of a private condemnee. Each doctrine involves the application of different rules of law.
In determining which doctrine [fair market value or substitute facilities] is to apply, the determination rests fundamentally on the existence or non-existence of the community’s need for the property condemned. This will be your first and fundamental question. The duty to replace need not be legally compelled. It may arise from necessity. [Compare this to The Bathhouse Case, supra, 403 F.2d at 803, see n.7, supra. (“The duty may be legally compelled or one which arises from necessity. . . . ”)]
You should also note that not every condemned facility needs to be replaced. Substitution may be unreasonable or unnecessary. The public need may no longer xist or adequate alternative facilities may be available. [Compare this to The Bathhouse Case, supra, 403 F.2d at 804. (“This is not to say that every facility need be replaced. . . . Substitution may be unreasonable or unnecessary; the public need may no longer exist or adequate alternative facilities may be available.”)] [Tr. 801-02.]
******
If you find that the Synod have proved a need to replace the condemned camps, [then they should receive a sufficient award to replace the facilities].
******


. Although I do not specifically question the validity of Judge Van Dusen’s holding that “reasonably necessary” means that “the facility [taken] must have provided benefits to the community that will not be as fully provided after the facility is taken,” Maj.Op. at 996. I believe substantial problems may ensue from adoption of this test. Is it to be the rule of this court that the owners of a not-for-profit privately owned tennis facility which cannot be replaced in the marketplace, taken by the federal government, are entitled to an amount sufficient to replace their facility? Will every condemned private non-profit club now be entitled to substitution of facilities? Under the majority test, so long as a benefit to the community is reduced by the taking, they would be so entitled, regardless of the need for the replacement. I believe that this alone points to the unwarranted extension of the doc,trine by the majority and compels me to dissent.


. These remarks are noted at pages 988-989 of Judge Van Dusen’s opinion. In essence, the Government admitted that the Synod operated not for monetary profit, but suggested that they gained a spiritual profit by possibly converting campers to the Lutheran faith. The Government argues now that their closing remarks were proper because they were relevant as to the element of reasonable necessity, bringing into focus the issue of whether the camp was providing a public benefit or whether it was being operated for the benefit solely of the Synod. I believe that this line of argument is permissible, but may encounter first amendment problems at some point. It is unnecessary in this opinion, however, to closely define the boundary of permissible comment on the necessity of church-sponsored activity, especially in view of the court’s instruction that “the furthering of the Church’s religious mission may itself constitute a service to the community.” [Tr. 798.]


. In Shepler v. Crucible Fuel Co., 140 F.2d 371 (3d Cir. 1944), we stated that
“The law requires that errors to be reviewable, must have been definitely and timely called to the attention of the trial court, in order to afford that court a fair opportunity to pass upon the matter, and correct its own errors, if any. The purpose is to require counsel, at the proper time, to call the attention of the court to the claimed error . . .” Arkansas Bridge Co. v. Kelley-Atkinson Const. Co., 8 Cir., 282 F. 802, 804.
140 F.2d at 374 (emphasis supplied).


. Judge Van Dusen suggests that the failure of the court to specifically state that the Government’s remarks should have been ignored requires reversal. The district court, however, faced with a motion for a mistrial might very well have concluded that the Synod would be better protected without restating the remarks. In any event, the court explicitly stated that the jury could find for the Synod even if the properties were operated for a religious purpose.


. I do not discuss the Synod’s other appellate contentions specifically, because I dissent. I note, however, that I believe them without merit. After carefully reviewing the record, I also believe that substantial evidence supports the jury’s verdict denying application of the substitute facilities doctrine. Judge Muir, who heard the motion for a new trial, also concluded that substantial evidence supported the jury’s verdict and that there was sufficient evidence to support at least a finding that the camps were “not reasonably necessary to the community.”